Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related providing to offer to products based on user interaction. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., device) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 9 recite monitor user interaction, send the interaction data, receive offer and present the offer
Claim 13 recites recieive interaction data, match interaction data to an offer and send the offer data.
The limitation of generating and providing covers Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (identifying offer based on user interaction). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional element of computing device (computer) for generating monitoring interaction, receiving offer data and for presenting the offer data. The claims as a whole merely describe how to generally apply the concept of generating offers (identifying offers based on user interaction or data) and presenting the data. The computer in the steps are recited at a high-level of generality (i.e., as a generic computerperforming a generic computer function of monitoring interaction and identifying and presenting offers), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0030]-[0034]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-8, 10-12, and 14-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-8, 10-12, and 14-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferguson et al. (US 2021/0019813 A1).
Claims 1, 9:
Ferguson teaches a browser extension associated with a web browser of the computing device;
a user interaction manager to
(i) monitor, by the browser extension, a user interaction with a marketplace server by the web browser (system including a web browser extension that monitors user’s online shopping activities and/or emails) (see Figs 2, 3, [0031])and 
(ii) determine, by the browser extension, interaction data indicative of the user interaction in response to monitoring of the user interaction (to identify purchases and attempted purchases) (see [0031]); and 
an offer platform interface to 
(i) send, by the browser extension, the interaction data to an offer platform server in response to the monitoring of the user interaction (user uploading a list or creating a list by addition a search terms to find the desired products, a list of available products is generated by the system from which the user selects the product, the product is then added to the list) (see [0027]) and 
(ii) receive, by the browser extension, offer data from the offer platform server in response to sending of the interaction data, wherein the offer data is indicative of an offered product and an offer value ( the system crawls the web to identify the best prices available for the listed products by searching the list price for seller and resellers as well as identifying sales literature, coupons and other price reducing means) (see [0034]-[0036]); 
wherein the user interaction manager is further to present, by the browser extension, an offer based on the offer data with the web browser (see Fig. 3-5, [0034]-[0036]).

Claim 3:
Ferguson teaches wherein to monitor the user interaction comprises to identify a keyword search (search terms to find products)(see [0027]).
Claim 4:
Ferguson teaches wherein to monitor the user interaction comprises to identify a product details view (see [0026]).
Claim 5:
Ferguson teaches wherein to monitor the user interaction comprises to identify a shopping cart check out (see [0031], [0112]).
Claim 6:
Ferguson teaches wherein to present the offer comprises to display a notification in a content area of the web browser (see Fig. 3, 5, [0118])
Claims 7, 11:
 Ferguson teaches wherein to present the offer comprises to highlight a search result corresponding to the offered product of the offer in a search results page presented by the web browser(see Fig. 4). 
Claims 8, 12:
 The computing device of claim 1, wherein to present the offer comprises to display
product information corresponding to the offered product of the offer in a content area of the web
browser (see [0031]-[0032]).
Claim 13: 
Ferguson teaches a buyer interface to receive interaction data indicative of a user interaction with a marketplace server from a buyer computing device (see [0031]); and
an offer manager to match the interaction data with an offer selected from a plurality of
offers stored by the computing device, wherein each offer is indicative of an offered product and
an offer value; wherein the buyer interface is further to send offer data indicative of the offer to the buyer computing device in response to a match of the interaction data with the offer ( the system crawls the web to identify the best prices available for the listed products by searching the list price for seller and resellers as well as identifying sales literature, coupons and other price reducing means) (see [0034]-[0036]); 
Claim 14:
Ferguson wherein to receive the interaction data comprises to receive a search keyword; and to match the interaction data with the offer comprises to match the search keyword with a
keyword associated with the offer (search terms to find products)(see [0027]).
Claim 15:
Ferguson teaches herein to receive the interaction data comprises receiving a product identifier; and to match the interaction data with the offer comprises to match the product identifier with a related product associated with the offer (see Fig. 5).
Claim 16:
Ferguson teaches wherein to match the interaction data with the offer comprises to match a buyer tier associated with the buyer computing device with a buyer tier associated with the offer, wherein to match the buyer tier comprises to determine the offer value based on the buyer tier (see [0031], Fig. 2, [0118]).
Claim 17:  
Ferguson teaches wherein to receive the interaction data comprises to receive an order identifier; and to match the interaction data with the offer comprises to match a product associated with the order identifier with a related product associated with the offer (webpage including shopping cart and product match) (see Fig. 4).
Claim 18:
Ferguson teaches the buyer interface is further to receive a selection of the offer from the buyer computing device in response to sending of the offer data; and
the offer manager is further to apply the offer to an order in response to receipt of the
selection (selectable link for each product offer) (Fig. 4-6).
Claim 19:
 Ferguson teaches wherein to apply the offer comprises to generate a discount code for a marketplace server (coupons) (see [0026], [0034]).
Claim 20:
 Ferguson teaches wherein to apply the offer comprises to perform a rebate process, wherein to perform the rebate process comprises to: determine an order identifier associated with the order (from a shopping cart); monitor the order identifier with a marketplace server (monitoring the price update); determine whether the order is valid in response to monitoring of the order identifier; and apply the offer value of the offer in response to a determination that the order is valid (see [0031], [0118]-[0120]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson  and further in view of Official Notice.
Claims 2, 10:
Ferguson teaches wherein to monitor the user interaction but failed to explicitly teach 
parsing a uniform resource locator associated with the user interaction, wherein the uniform
resource locator is provided by the web browser. Official Notice is taken that it is old and well known in the art of Internet to input uniform resource locator and to parse the information provided through the web browser. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to know that the search feature would allow for the user to enter it into the navigation field of a web browser or by clicking on a link for the URL as displayed in the browser on a webpage or other internet resource and parses the URL to extract the IP address in order to lead the user to the resource. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688